DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 6/18/2018.  

Drawings
The Drawings have been considered and placed in record on file and are in compliance with USPTO requirements. 

Claim Objections
Claims 1 and 7 are objected to because of the following informalities: claims contain acronyms that are not defined.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1, 2, 5, 7, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ribo et al. (US 10,097,341 B1 hereinafter Ribo).

In regards to claim 1, Ribo discloses a semiconductor integrated circuit comprising: 
a PLL circuit structured to frequency multiply a write clock so as to generate a read clock (see figure 2 and col. 4 lines 56-65, clock recovery circuit 280 is a phase locked loop); 
an asynchronous FIFO (First In First Out) arranged between an input bus and an output bus configured with a different number of lanes (see figure 2 and col. 4 lines 33-44, FIFO circuit 230); 
a circuit block structured to receive output data of the asynchronous FIFO via the output bus, and to execute predetermined processing (see figure 2, col. 5 lines 65-67 and col. 6 lines 1-67, built in self test (BIST) includes test pattern checker 242); and 
a test circuit structured to, in a test mode, supply a test pattern as interrupt data to the input bus, and to detect an abnormality based on a relation between the output data and an expected value based on the test pattern (see col. 6 lines 60-67, the BIST circuit outputs a test result signal whether the BIST failed or passed).

In regards to claim 2, Ribo further discloses wherein the test pattern is structured as a PRBS (Pseudo Random Binary Sequence) (see col. 5 lines 65-67 and col. 6 lines 1-9, test pattern generator is a pseudorandom binary sequence (PRBS)), and wherein the test circuit executes (see col. 6 lines 33-59, test pattern checker circuit 242). 

In regards to claim 5, as recited in claim 1, Ribo further discloses wherein the circuit block comprises a transmitter structured to transmit the output data to an external circuit (see figure 6A, BIST circuit located within EHF communication device which includes a transmitter 126).

In regards to claim 7, Ribo disclose a bridge chip comprising: 
a receiver structured to receive image data from an external processor (see col. 3 lines 57-67, receives data signal 120); 
a processing unit structured to process the image data received by the receiver (see figure 2); 
a PLL circuit structured to frequency multiply a write clock so as to generate a read clock (see figure 2 and col. 4 lines 56-65, clock recovery circuit 280 is a phase locked loop);  
an asynchronous FIFO (First In First Out) to which the image data processed by the processing unit is to be written according to the write clock, and from which the image data can be read out according to the read clock (see figure 2 and col. 4 lines 33-44, FIFO circuit 230);
a transmitter structured to transmit output data of the asynchronous FIFO to an external circuit (see figure 6A, BIST circuit located within EHF communication device which includes a transmitter 126); and 
(see col. 6 lines 60-67, the BIST circuit outputs a test result signal whether the BIST failed or passed).

In regards to claim 8, as recited in claim 7, Ribo further discloses wherein the test pattern is structured as a PRBS (Pseudo Random Binary Sequence) (see col. 5 lines 65-67 and col. 6 lines 1-9, test pattern generator is a pseudorandom binary sequence (PRBS)), and wherein the test circuit executes pattern matching between the output data and an expected value thereof (see col. 6 lines 33-59, test pattern checker circuit 242).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ribo in view of Sanghani (US 2003/0101376 hereinafter Sanghani).

In regards to claims 3 and 9, as recited in claims 1 and 7, Ribo further discloses wherein the test circuit compares an integrated value of the output data with an expected value thereof (see col. 6 lines 33-59, test pattern checker).
However, Ribo fails to disclose wherein the test pattern is generated by a counter.
Sanghani teaches wherein the test pattern is generated by a counter (see paragraph 0032, test patterns are supplied by counters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ribo and include a test pattern that is generated by a counter as taught by Sanghani, thereby using known techniques to yield a predictable result.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ribo in view of Olson et al. (US 6,816,987 hereinafter Olson).

In regards to claims 4 and 10, as recited in claims 1 and 7, Ribo fails to disclose wherein the test circuit supports a cyclic redundancy check operation. 
(see col. 5 lines 39-55, cyclic redundancy check).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ribo and include a cyclic redundancy check as taught by Olson, thereby using known techniques to yield a predictable result.

Claims 6 and 1a are rejected under 35 U.S.C. 103 as being unpatentable over Ribo in view of Karner (US 2015/0102950 hereinafter Karner).

In regards to claims 6 and 11, as recited in claims 1 and 7, Ribo fails to disclose structured to be set to the test mode every time the semiconductor integrated circuit is started up. 
Karner teaches structured to be set to the test mode every time the semiconductor integrated circuit is started up (see paragraph 0027, carry out test mode in the case of every start-up).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ribo and include a test mode every time the system is started up as taught by Karner, thereby using known techniques to yield a predictable result.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ribo in view of Hayashi et al. (US 2018/0332276 hereinafter Hayashi).

	Hayashi teaches wherein, in a blank period for the image data, the bridge chip is set to the test mode (see paragraph 0212, test mode is performed in the vertical blanking period).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ribo and include a test mode during a blanking period as taught by Hayashi, thereby using known techniques to yield a predictable result.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ribo in view of Onishi et al. (US 6,628,324 hereinafter Onishi).

In regards to claim 13, as recited in claim 7, Ribo fails to disclose wherein the processing unit supports an OSD (On-Screen Display) function. 
Onishi teaches wherein the processing unit supports an OSD (On-Screen Display) function (see figure 12, OSD character output circuit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ribo and include an on-screen display function as taught by Onishi, thereby using known techniques to yield a predictable result.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yaras et al. (US 2014/0267445 hereinafter Yaras) in view of Ribo.

In regards to claim 14, Yaras discloses a display system comprising:
an image processor (see figure 7, microprocessor 716 receives image data); 
the bridge chip, structured to receive image data from the image processor (see figure 7, bridge chip 718);
a display panel (see figure 7 and paragraph 0115, display 710); 
a driver group structured to drive the display panel (see figure 7 and paragraph 0015, display drivers 712); and 
a timing controller structured as an interface between the bridge chip and the driver group (see figure 1B, controller 134).
However, Yaras fails to disclose the bridge chip according to claim 7.
Ribo teaches the bridge chip according to claim 7 (see the rejection above of claim 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yaras and include the bridge chip of Ribo, thereby using a simple substitution and yield a predictable results.


In regards to claim 15, Yaras further discloses a vehicle comprising the display system according to claim 14 (see paragraph 0044, rear view camera display in a vehicle).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.